243The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 

DETAILED ACTION

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al. (2019/0165079).
Regarding claim 1, Cho et al. teach in figure 4 and related text a transparent display device, comprising: 
a substrate 110, 210 provided with a display area DA, in which a plurality of subpixels PX are disposed, and a non-display area NDA adjacent to the display area; 
first and second pads PP (see also paragraph [0050]) provided in the non-display area on the substrate; 
a first pixel power line CTL, DTL extended between a pad area PP and the display area DA in a first direction, the pad area including the first pads and the second pads; 
a first common power line ELVss extended between the first pixel power line and the display area in a first direction; 
a first common power connection electrode 175d, 173d (see figure 2) electrically connecting the second pad with the first common power line; and 
a second common power connection electrode 173p, 175p disposed in a layer different from the first common power connection electrode, electrically connecting the second pad with the first common power line.

Cho et al. do not explicitly state that the first common power line ELVss extends in the first direction.
It would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to extend the first common power line ELVss in the first direction in Cho et al.’s device, in order to simplify the processing steps of making the device by providing parallel power lines.

Regarding claim 2, Cho et al. teach in figure 4 and related text that the first common power connection electrode is provided between the first common power line and the substrate, and the second common power connection electrode 173p, 175p is provided on the first common power line 175d, 173d.

Regarding claims 3 and 15-16, Cho et al. teach in figure 2 and related text that each of the plurality of subpixels includes an anode electrode on the substrate, a light emitting layer on the anode electrode, and a cathode electrode on the light emitting layer, and the second common power connection electrode is provided in the same layer as the anode electrode, and wherein each of the plurality of subpixels includes a light emitting diode including an anode electrode, a light emitting layer, and a cathode electrode, wherein the first metal line supplies a first voltage to the anode electrode of the light emitting diode, and the second metal line supplies a second voltage to the cathode electrode of the light emitting diode.

Regarding claims 4 and 17-18, Cho et al. teach in figure 2 and related text a cathode contact part for allowing the second common power connection electrode and the cathode electrode to be connected with each other between the pad area and the display area, and wherein a cathode contact portion in the non-display area, wherein the cathode electrode is connected to the second connection electrode through the cathode contact portion in the non-display area, and  
wherein the cathode contact portion partially exposes an upper surface of the second connection electrode along the first direction.

Regarding claim 5, Cho et al. teach in figure 4 and related text a driving transistor (see e.g. paragraph [0054]) including an active layer, a gate electrode, a source electrode, and a drain electrode (inherently therein), but does not explicitly state that the driving transistor is provided between the anode electrode and the substrate in the display area, wherein the first common power connection electrode is provided in the same layer as the gate electrode.
It would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to provide the driving transistor between the anode electrode and the substrate in the display area, wherein the first common power connection electrode is provided in the same layer as the gate electrode, in Cho et al.’s device, in order to reduce the size of the device.

Regarding claim 6, Cho et al. teach in figure 2 and related text that the first common power line includes a first metal layer and a second metal layer provided on the first metal layer.

Regarding claims 7 and 20, Cho et al. teach in figure 2 and related text that at least a part of the second metal layer is overlapped with the first metal layer, and is connected to the first metal layer through a plurality of contact holes, and
wherein at least a part of the first connection electrode is overlapped with the second connection electrode.

Regarding claim 8, Cho et al. teach in figure 2 and related text that the first metal layer is connected to the first common power connection electrode, and the second metal layer is connected to the second common power connection electrode

Regarding claim 9, Cho et al. teach in figure 4 and related text that the non-display area NDA includes a first non-display area (arbitrarily chosen) including the pad area PP, and a second non-display area (arbitrarily chosen) disposed in parallel with the first non-display area by interposing the display area DA, and the transparent display device further comprises a second common power line 172 (e.g.) extended from the second non-display area in the first direction, and a plurality of third common power lines (see also figure 6) having one end connected with the first common power line and the other end connected with the second common power line.

Regarding claim 10, Cho et al. teach in figure 4 and related text a second pixel power line (inherently connected to a second pixel) extended from the second non-display area in the first direction; and a plurality of third pixel power lines extended from the display area in a second direction, having one end connected with the first pixel power line and the other end connected with the second pixel power line (inherently therein in order to be able to operate the device).

Regarding claim 11, Cho et al. teach in figure 4 and related text a third pad (in pad area PP) provided in the pad area PP; a reference line extended between the first pixel power line and the first common power line in the first direction; a first reference connection electrode electrically connecting the third pad with the reference line; and a second reference connection electrode disposed in a layer different from the first reference connection electrode, electrically connecting the third pad with the reference line (inherently therein because the device comprises pluralities of conductive lines and connection electrodes).

Regarding claim 12, it would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to dispose the first reference connection electrode and the first common power connection electrode to be spaced apart from each other in the same layer, and the second reference connection electrode and the second common power connection electrode are disposed to be spaced apart from each other in the same layer in Cho et al.’s device in order to prevent short circuiting the device and in order to simplify the processing steps of making the device, respectively.

Regarding claim 13, Cho et al. teach in figure 2 and related text that the first pixel power line includes a first metal layer and a second metal layer provided on the first metal layer, and the first metal layer is provided in the same layer as the source electrode and the drain electrode (of transistor TRd or TRp), wherein the first metal layer is connected with the second metal layer via a contact hole.

Regarding claim 14, Cho et al. teach in figure 4 and related text a transparent display device, comprising: 
a substrate 110, 210 provided with a display area DA, in which a plurality of subpixels PX are disposed, and a non-display area NDA adjacent to the display area; 
a pad PP on the substrate; 
a first metal line CTL, DTL extended between the pad PP and the non-display area NDA in a first direction; 
a second metal line DSLa (see figure 2) disposed in the same layer as the first metal line CTL, DTL and extended between the first metal line and the display area DA in a first direction; 
a first connection electrode 173d disposed below the second metal line DSLa, electrically connecting the pad PP with the second metal line DSLa; and 
a second connection electrode 197 (see figure 2) on the second metal line DSLa, electrically connecting the pad with the second metal line.

Cho et al. do not explicitly state that the second metal line DSLa extends in the first direction.
It would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to extend the second metal line DSLa in the first direction in Cho et al.’s device, in order to simplify the processing steps of making the device by providing parallel power lines.

Regarding claim 19, Cho et al. teach in figures 2, 4 and related text that the first connection electrode has one end connected to the pad PP through a first contact portion and the other end connected to the second metal line through a second contact portion, and the second connection electrode has one end connected to the pad through a third contact portion and the other end connected to the second metal line through a fourth contact portion,

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ORI NADAV whose telephone number is 571-272-1660.  The examiner can normally be reached between the hours of 7 AM to 4 PM (Eastern Standard Time) Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




O.N.								/ORI NADAV/
8/1/2022				     	  	      PRIMARY EXAMINER
							TECHNOLOGY CENTER 2800